MADSEN & ASSOCIATES CPA'S, INC. #3 MURRAY, UT 84107 April 28, 2011 United States Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 Re: Allezoe Medical Holdings, Inc. (formerly Stanford Management, Ltd.) Dear Sirs/Madams: The undersigned Madsen & Associates CPA's, Inc. previously acted as independent accountants to audit the financial statements of Allezoe Medical Holdings, Inc. (formerly Stanford Management, Ltd.). We are no longer acting as independent accountants to the Company. This letter will confirm that we have read Allezoe Medical Holdings, Inc.'s (formerly Stanford Management, Ltd.) statements included under Item 4.01 of its Form 8-K dated on or about April 18, 2011, and we agree with such statements as they relate to us. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K Very Truly, /s/ Madsen & Associates CPA's, Inc. Madsen & Associates CPA's, Inc.
